Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/2/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3-21 and 23-28 renumbered 1-26 are allowed.

Reason for Allowance
The present invention is directed to a method for supporting data service and voice over long term evolution in a multi-subscriber identity module system using a single transceiver.
Each independent claim identifies the uniquely distinct features, particularly:
communicating, via the single transceiver, first data traffic using the first subscription, based at least in part on an active duration of a connected mode discontinuous reception cycle for the first data traffic stream, the first data traffic including packet-based voice traffic within a first data traffic stream;
identifying that the first data traffic stream includes one or more durations of time in which the packet-based voice traffic is absent; and
communicating, via the single transceiver and during the one or more durations of time, second data traffic using the second subscription, based at least in part on a sleep duration of the connected mode discontinuous reception cycle for the first data traffic stream, wherein the sleep duration includes the one or more durations of time in which the packet-based voice traffic is absent.
The closest prior art:
Belghoul (US 20140364118 A1) discloses a method to co-ordinate detection of incoming VoLTE calls in a multimode dual-SIM single RF chain wireless communications device (Fig 1-7).
Lee (US 20170359813 A1) discloses a method for allocating radio frequency (RF) resources by a multi-subscriber identification module (SIM) in wireless network (Fig 1-12).
Wang (US 20130303203 A1) discloses a method for paging and system information broadcast handling for multi-SIM WTRUs using mobile networks to access resources and services.  
All the prior art disclose conventional method for supporting data service and voice over long term evolution in a multi-subscriber identity module system using a single transceiver, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473